* By the Court.

It is generally true that a mariner has a threefold remedy for the recovery of his wages, the vessel, the owners, and the master. But where, as in the case before us, there was an absolute contract to sell, and possession delivered pursuant to that contract, and a part of the agreement was, that the new employers of the vessel should victual and man her for the voyage, such employer is in place of the owner, and is liable for the wages of the seamen. The former owner cannot be also held,

Judgment on the"verdict.